265 F.2d 931
FULLER BRUSH COMPANY et al., Appellants,v.NORTHERN STATES POWER COMPANY.GRINNELL COMPANY, Inc., Appellant,v.FULLER BRUSH COMPANY et al.CHARLES HARRIS PLUMBING COMPANY, Appellant,v.FULLER BRUSH COMPANY et al.
Nos. 16037-16039.
United States Court of Appeals Eighth Circuit.
April 16, 1959.

Appeals from the United States District Court for the District of Minnesota.
Robins, Davis & Lyons and Harding A. Orren, Minneapolis, Minn., for Fuller Brush Company and Boston Manufacturers Mutual Insurance Company.
Doherty, Rumble & Butler and R. J. Leonard, St. Paul, Minn., for Northern States Power Company.
Robb, Robb & Van Eps and Maugridge S. Robb, Minneapolis, Minn., for Grinnell Company.
Carroll, Thorson, Anderson, & Cronan, and Rolland Thorson, Minneapolis, Minn., and Firestone & Firestone, St. Paul, Minn., for Charles Harris Plumbing Company.
PER CURIAM.


1
Appeals from District Court dismissed, without taxation of costs in favor of either of the parties in this Court, on stipulation of parties. See also 8 Cir., 261 F.2d 340.